Judgment of the Court of Special Sessions of the City of New York, Borough of Queens, convicting defendant of violating section 483 of the Penal Law, and assault in the third degree, reversed on the law and the facts, the information dismissed, defendant discharged and bail exonerated. In our opinion, the evidence is insufficient to make out the crimes charged in the information. In any event, we would order a new trial on the ground that the finding that defendant was the person who committed the crimes is against the weight of the credible evidence. Nolan, P. J., Johnston, Adel, Wenzel and MacCrate, JJ., concur.